Citation Nr: 0601722	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial compensable disability rating 
for soft-tissue impingement of the right ankle.

3.  Entitlement to an initial compensable disability rating 
for right foot plantar fasciitis.

4.  Entitlement to an initial compensable disability rating 
for left foot plantar fasciitis.

5.  Entitlement to a compensable disability rating for 
perennial allergic rhinitis.

6.  Entitlement to a disability rating greater than 30 
percent for asthma.

7.  Entitlement to an effective date earlier than August 25, 
2004 for the award of a 30 percent disability rating for 
migraine headaches.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1998 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Board 
videoconference hearing in November 2005.  A transcript of 
that hearing has been associated with the claims folder.  

The Board notes that the veteran's appeal originally included 
the issues of an increased evaluation for service-connected 
right and left knee disabilities, depressive disorder, and 
hypertension and entitlement to a total disability rating 
based on individual unemployability.  During the hearing, the 
veteran indicated that she intended to withdraw certain 
issues from her appeal, which were specified, as listed here, 
in subsequent correspondence received in November 2005.  
38 C.F.R. 
§ 20.204 (2005).  Therefore, these issues are not currently 
before the Board.     

The issue of service connection for fibromyalgia is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of moderate limitation of motion of 
the right ankle and no evidence of significant associated 
functional loss due to pain, instability, swelling, or other 
factors.  

3.  A May 2004 VA podiatry consultation reveals physical 
evidence of bilateral foot disability with subjective 
complaints of foot pain.  

4.  Before the May 2004 VA consultation and as of the January 
2005 VA podiatry examination, there is no evidence of 
significant physical disability of either foot.

5.  There is no medical evidence of any nasal obstruction or 
mass.  

6.  There is no evidence of monthly visits for treatment of 
exacerbations of asthma or treatment requiring courses of 
systemic corticosteroids; December 2004 VA pulmonary function 
tests show forced expiratory volume in one second (FEV-1) of 
74 percent predicted and the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) of 
91 percent.

7.  The RO granted service connection for migraine headaches 
and assigned a noncompensable (zero percent) disability 
rating in a February 2002 rating decision; the veteran did 
not appeal the assigned rating.

8.  Prior to August 25, 2004, there is no communication from 
the veteran or her representative indicating an intent to 
apply for, or evidencing a belief in entitlement to, an 
increased disability rating for migraine headaches.

9.  Entitlement to a 30 percent disability rating for 
migraine headaches is not factually ascertainable within one 
year prior to the date of the August 25, 2004 claim.      


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for soft-tissue impingement of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).  

2.  The criteria for a 10 percent disability rating for 
bilateral plantar fasciitis have been met from May 18, 2004 
to January 4, 2005 only.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5279 (2005).   

3.  The criteria for a compensable disability rating for 
perennial allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.97, Diagnostic Code 6522 (2005).  

4.  The criteria for a disability rating greater than 30 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6602 (2005).  

5.  The criteria for an effective date earlier than August 
25, 2004 for the award of a 30 percent disability rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

On the other hand, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  See 
38 U.S.C.A. § 5107(b).  

1.  Initial Evaluation for Soft-Tissue Impingement of the 
Right Ankle

The soft-tissue impingement of the right ankle is evaluated 
as noncompensable (zero percent disabling) by analogy to 
Diagnostic Code (Code) 5271, limited motion of the ankle.  
38 C.F.R. § 4.71a.  Although there are other diagnostic codes 
for evaluation of ankle disability, the Board finds no 
evidence of ankylosis, malunion of the os calcis or 
astragalus, or astragalectomy to warrant application of Code 
5270, 5272, 5273, or 5274, respectively.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Under Code 5271, a 10 percent rating is in order when there 
is moderate limitation of ankle motion.  See 38 C.F.R. § 
4.71, Plate II (normal range of motion of the ankle is 20 
degrees dorsiflexion and 45 degrees plantar flexion).  See 
also 38 C.F.R. § 4.31 (where the Schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran underwent a pre-discharge VA examination in July 
2001.  At that time, she complained of right ankle pain, 
weakness, stiffness, swelling, and lack of endurance.  The 
symptoms occurred daily and were precipitated by use and 
relieved by rest.  However, the symptoms did not preclude 
normal activities and the veteran ran several miles per week 
and walked several miles per day.  Examination of the right 
ankle revealed normal range of motion.  There was no abnormal 
appearance, swelling, tenderness, instability, or other 
limitation.  X-rays were within normal limits.  

The report of the April 2003 VA podiatry examination 
indicated that the veteran complained of occasional right 
ankle problems.  Examination was negative for tenderness or 
any limitation of motion.  Similarly, the report of the April 
2003 VA orthopedic examination showed that the veteran denied 
instability, recurring pain, swelling, or any other 
significant problem with the right ankle.  

On examination, there was right ankle dorsiflexion to 30 
degrees and plantar flexion to 40 degrees.  The remainder of 
the examination was entirely within normal limits.  

During the December 2004 VA general medical examination, the 
veteran related that she experienced moderate ankle 
discomfort with use and cold weather; it was relieved with 
rest and range of motion activities of the ankle.  She did 
not use any assistive device due to the ankle and she had not 
required any medical treatment.  The ankle disability did not 
interfere with functional activities.  Examination revealed 
dorsiflexion to 30 degrees and plantar flexion to 40 degrees 
without pain.  There was minimal tenderness to palpation and 
a palpable click with manipulation of the ankle.  There was 
no deformity or swelling.  

VA outpatient medical records reflected a single complaint of 
right ankle pain in March 2004.  Examination revealed mild 
tenderness only.    
 
The Board finds that an initial compensable disability rating 
is not warranted in this case.  The evidence reflects little, 
if any, limitation of ankle motion.  In addition, despite 
subjective complaints, there is no objective evidence of 
significant functional loss associated with the right ankle 
disability.  The Board finds that both service and post-
service medical records, as a whole, clearly provide evidence 
against this claim.  Therefore, the overall disability 
picture does not more nearly approximate the criteria for a 
compensable disability rating under Code 5271.  38 C.F.R. § 
4.7.       

2.  Initial Evaluation for Right and Left Plantar Fasciitis

The veteran's service-connected right and left plantar 
fasciitis are currently rated as noncompensable to Code 5284 
(other foot injuries).  38 C.F.R. § 4.71a.  A 10 percent is 
assigned when there is moderate disability.  See 38 C.F.R. 
§ 4.31.

The Board notes that the RO previously evaluated the 
disabilities under Code 5021, myositis.  38 C.F.R. § 4.71a.  
Notes indicate that disabilities rated under certain 
diagnostic codes, including Code 5021, are to be evaluated as 
degenerative arthritis, Code 5003.  Pursuant to Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  There is no diagnostic code for 
limitation of motion of the foot.  However, there are other 
potentially analogous diagnostic codes, including Code 5278, 
acquired claw foot (pes cavus), which provides for a 10 
percent evaluation for unilateral or bilateral disability 
when the great toe is dorsiflexed, there is some limitation 
of ankle dorsiflexion, and definite tenderness under 
metatarsal heads.  In addition, Code 5279, anterior 
metatarsalgia, provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  
See 38 C.F.R. § 4.31.

If an evaluation is based on limitation of motion, functional 
loss must be considered.  DeLuca, 8 Vet. App. at 206.  See 
VAOPGCPREC 9-98 (the medical nature of the particular 
disability determines whether the diagnostic code is 
predicated on loss of range of motion and therefore requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45).  

During the July 2001 VA pre-discharge examination, the 
veteran described a stretching sensation in the arches and 
discomfort after walking or running more than two miles.  The 
symptoms resolved with rest and did not preclude normal 
activities.  The examiner found no sign of abnormal 
weightbearing.  Examination was negative for tenderness, 
callosities, breakdown, unusual shoe wear pattern, pes 
planus, or bunions.  Posture and gait were normal.  The 
veteran did not require any assistive device.  X-rays of the 
feet were normal.  

The veteran underwent a VA orthopedic examination in April 
2003.  She again reported a pulling sensation in the right 
arch and vague complaints of discomfort.  Physical 
examination revealed normal gait, very mild and completely 
correctable pes planus, and mild tenderness of the right 
plantar fascia.  X-rays of the right foot were normal; X-rays 
of the left foot showed a mild hallux valgus.  

Also in April 2003, the veteran was afforded a VA podiatry 
examination.  She had a pulling sensation in the arches that 
was worse depending on the shoes or the time she spent on her 
feet.  With longer use, she developed blisters under the ball 
of her foot, especially on the right.  There was no 
improvement with orthotics.  Examination was negative for 
callus, corn, or other skin abnormality.  The arches, heels, 
and Achilles tendons were normal.  Gait was normal.  There 
was no tenderness to palpation.  Range of motion of the 
ankles, feet, and forefoot were normal and unrestricted.  X-
rays showed a small bunion on the left but it was 
insignificant and asymptomatic by history.  X-rays of the 
right foot showed a slight decrease of calcaneal pitch angle 
and some joint changes of pronation.  The examiner commented 
that the veteran's symptoms were consistent with plantar 
fasciitis due to pronation.  

VA outpatient treatment records were negative for complaints 
related to the feet until January 2004.  Notes dated in 
February and March 2004 indicated that she was having more 
foot pain with prolonged standing, which was required by her 
job.  Examination in March 2004 found only mild tenderness of 
the medial plantar arch bilaterally.  In May 2004, the 
veteran complained of pain on the ball of the right and left 
foot.  Examination revealed Morton's neuroma bilaterally and 
capsulitis at the second metacarpophalangeal joint.  The 
physician administered injections for the pain and prescribed 
custom orthotics. 

During the January 2005 VA podiatry examination, the veteran 
complained of pain and throbbing in the arches.  Examination 
revealed no skin changes.  Foot structure was within normal 
limits for alignment, position, and development.  There was 
no palpable tenderness in the plantar fascia or along the 
fascial insertion area, and no evidence of painful motion, 
weakness, instability, or other functional limitations.  X-
rays of the feet were normal.  The examiner stated that the 
foot was normal and that the veteran's subjective complaints 
could no be explained. 

Based on this evidence, the Board finds that a 10 percent 
evaluation under Code 5279 is in order as of May 2004.  See 
Butts, supra.  Prior to that time, there are minor complaints 
or pain or tenderness and no objective evidence of 
significant physical disability that would warrant a 
compensable evaluation under any diagnostic code.  However, 
as of the May 2004 VA outpatient treatment, there are 
physical findings to support the veteran's complaints.  
Because Code 5279 provides for a single 10 percent rating for 
unilateral or bilateral disability, the Board finds that the 
evidence supports a 10 percent rating for bilateral plantar 
fasciitis as of May 2004 under Code 5279.  38 C.F.R. § 4.3.  

However, the Board finds that, as of the date of the January 
2005 VAX examination, the evidence does not warrant a 
compensable rating under any diagnostic code.  Specifically 
the VA examination finds that the foot is completely normal, 
despite subjective complaints.  Therefore, pursuant 
Fenderson, the Board will stage the veteran's rating, 
assigning a noncompensable evaluation from the date of the 
January 2005 VA examination.  Accordingly, the Board finds 
that, as of January 2005, the preponderance of the evidence 
is against a compensable disability rating for bilateral 
plantar fasciitis.  38 C.F.R. § 4.3.   

3.  Perennial Allergic Rhinitis

The veteran's perennial allergic rhinitis is evaluated as 
noncompensable under Code 6522, allergic or vasomotor 
rhinitis.  38 C.F.R. § 4.97.  A 10 percent rating is assigned 
for disability without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  See 38 C.F.R. § 4.31.  

The report of the December 2004 VA respiratory and general 
medical examinations are negative for any findings of nasal 
obstruction or mass.  Similarly, VA outpatient treatment 
records fail to disclose any evidence of nasal obstruction.  
Therefore, the overall disability picture does not more 
closely approximate the criteria for a compensable rating 
under Code 6522.  38 C.F.R. § 4.7.  

4.  Asthma

The veteran's asthma is evaluated as 30 percent disabling 
under Code 6602, bronchial asthma.  38 C.F.R. § 4.97.  The 
next higher rating of 60 percent is warranted when forced 
expiratory volume in one second (FEV-1) is 40- to 55-percent 
predicted, or; the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) is 40 to 55 
percent, or; there are at least monthly visits to a physician 
for required care of exacerbations, or; the disability 
requires intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.   The comments 
to the rating criteria indicate the intent to utilize 
pulmonary function test results post-therapy, which is the 
standard basis for comparison of pulmonary function.  See 61 
Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).

VA outpatient pulmonary function tests performed in February 
2004 reveal FEV-1 of 79 percent predicted and FEV-1/FVC of 79 
percent.  The results of pulmonary function tests performed 
in connection with the December 2004 VA respiratory 
examination reveal FEV-1 of 74 percent predicted and FEV-
1/FVC of 91 percent.  Review of relevant VA outpatient 
treatment records reveals regular treatment but not at least 
monthly visits for treatment of exacberations of asthma.  
Finally, VA treatment records reflect prescriptions for 
medication for asthma, but no treatment with courses of 
systemic corticosteroids.  Therefore, the overall disability 
picture does not more closely approximate the criteria for a 
60 percent rating under Code 6602.  38 C.F.R. § 4.7.       

Summary

In conclusion, the Board finds that a 10 percent evaluation 
is warranted for bilateral plantar fasciitis from only May 
2004 to January 2005.  Otherwise, the Board finds that the 
preponderance of the evidence is against increased schedular 
evaluations for each of the above disorders.  38 C.F.R. § 
4.3.  Similarly, the Board finds no reason to refer any claim 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with any single 
disability, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
It is important for the veteran to understand that 
significant medical evidence and testing do no support her 
claims and that many reports provide evidence against her 
claims. 
  
Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  A final decision is 
generally not subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a).

In this case, the veteran seeks an effective date earlier 
than August 25, 2004 for the award of a 30 percent disability 
rating for migraine headaches.  She argues that her headaches 
were actually worse at the time of her initial claim in 2002 
than in 2004, when the increased evaluation was granted, so 
that the evaluation should be in effect from the original 
claim.  

Review of the claims folder shows that the RO granted service 
connection for migraine headaches, among other things, in a 
February 2002 rating decision.  It assigned a noncompensable 
evaluation effective from February 12, 2002, the day after 
the date of the veteran's separation from service.  See 
38 C.F.R. § 3.400(b)(2).  Although the RO advised the veteran 
of its decision, she did not initiate an appeal of the 
evaluation for migraine headaches.  Therefore, the February 
2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.    

The RO's March 2005 rating decision granted a 30 percent 
evaluation for migraine headaches and assigned an effective 
date of August 25, 2004, the date of receipt of the veteran's 
claim for an increase.  The Board must determine whether 
there is any claim for an increase of record after the 
February 2002 rating decision but before August 25, 2004.  
Review of the claims folder for this period finds no 
communication from the veteran or her representative 
indicating an intent to seek, or a belief in entitlement to, 
an increased disability rating for migraine headaches.  
38 C.F.R. §§ 3.1(p), 3.155(a).  Although there is 
correspondence from the veteran, none of it may satisfies the 
requirements for a formal or informal claim for an increased 
evaluation. Id.  

Therefore, the only means for establishing an earlier 
effective date is finding that entitlement to the increase to 
30 percent was factually ascertainable as some time within 
the one year period before the receipt of the August 25, 2004 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Review of VA outpatient treatment records for that time 
period is negative for complaint or treatment of migraine 
headaches.  In fact, notes dated in December 2003 indicated 
that the veteran denied headaches.  Therefore, entitlement to 
the 30 percent rating is not factually ascertainable before 
the date of claim. Id.  Accordingly, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than August 25, 2004 for the award of a 30 percent 
disability rating for migraine headaches.  38 U.S.C.A. § 
5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2001, September 2004, and March 2005, as well 
as information provided in the February 2002 and March 2005 
rating decisions and August 2003 and September 2005 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the statements of the 
case include the text of the regulation that implements the 
notice and assistance provisions from the statute.  

The Board observes the RO issued VCAA notice in June 2001 and 
September 2004, prior to the February 2002 and March 2005 
adverse determinations on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In addition, the September 2004 
and March 2005 VCAA letters specifically ask the veteran to 
provide any evidence in her possession that pertains to the 
claim. Id. at 120-21.  Thus, the Board finds that the RO has 
properly provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board emphasizes 
that neither the veteran nor her representative has made any 
showing or allegation of defect in VCAA notice that is 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant medical 
examinations.  The veteran has submitted some private medical 
evidence, but has not identified or authorized VA to obtain 
any additional evidence.  There is no indication or 
allegation that additional relevant evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   


ORDER

An initial compensable disability rating for soft-tissue 
impingement of the right ankle is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 
10 percent disability rating for bilateral plantar fasciitis 
is granted from May 18, 2004 to January 4, 2005 only.

A compensable disability rating for perennial allergic 
rhinitis is denied.

A disability rating greater than 30 percent for asthma is 
denied.  

An effective date earlier than August 25, 2004 for the award 
of a 30 percent disability rating for migraine headaches is 
denied.  


REMAND

The veteran seeks service connection for fibromyalgia.  Based 
on the following discussion, the Board finds that additional 
development is required before it may properly adjudicate the 
claim.  

The veteran alleges that she experienced multiple unexplained 
symptoms in service that continued thereafter.  Service 
medical records disclose frequent musculoskeletal complaints 
and reports of difficulty sleeping.  Review of the claims 
folder reveals a private physician's report dated in August 
2002 in which he states that the veteran's complaints of 
aches and pains and sleep disturbance were consistent with 
fibromyalgia.  

In addition, VA medical records show that the veteran 
underwent a rheumatology evaluation in December 2003 for 
possible fibromyalgia.  Notes dated in February 2004 indicate 
that fibromyalgia was diagnosed and that work-up for other 
connective tissue disease or autoimmune disorder was 
negative.  

On the other hand, the report of the October 2004 VA 
examination shows that the VA examiner found insufficient 
evidence to support a diagnosis of fibromyalgia.  However, 
the VA examiner did not have access to private and VA medical 
evidence discussed above.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim. Id.  In this case, 
the Board finds that a remand is required to secure a medical 
examination concerning the proper diagnosis and etiology of 
the veteran's disorder.  
 
Accordingly, the case is REMANDED for the following action: 

1.  The RO should arrange for the veteran 
to be scheduled for a rheumatology 
examination to assess the nature and 
etiology of the veteran's disorder, 
claimed as fibromyalgia.  The examination 
should include all tests and studies 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

The examiner is asked to conduct a 
physical examination of the veteran and 
review of the claims folder, to 
specifically include service medical 
records (manila folders), the August 2002 
private physician report, VA medical 
records dated in December 2003 and 
February 2004, and the report of the 
October 2004 VA examination.  

Based on this examination and file 
review, the examiner is asked to 
determine whether the veteran is properly 
diagnosed as having fibromyalgia.  If so, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the fibromyalgia was incurred in 
service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide an 
explanation for the opinion.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examination report 
should so state.  

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.        

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


